Law Office of Beth Watkins
  926 Chulie Drive                                                         Beth WATKiNSt
  San Antonio, Texas 78216                                                 Beth.Watkins@Watkinsappeals.com
  210.225.6666- PHONE
  210.225.2300-Fax                                                         Shannon K. Dunn
  www.WatkinsAppeals.com                                                   Shannon.Dunn@Watkinsappeals.com




                                                          July 24,2015                         FILED IN
                                                                                        14th COURT OF APPEALS

        Mr. Christopher A. Prine                                                             JUL 27 2015
        Clerk of the Court
        Fourteenth Court of Appeals                                                     CHRIS lUKMfcfi A. PHINE
                                                                                                 CLERK
        301 Fannin Street, Room 245
        Houston, Texas 77002



                re:      Cause No. 14-15-00517-DV, Rotenco, S.A. De C V. v. Oscar Pulido Individually and
                         d/b/a International Industrial Suppliers Co., Surtind, Inc. andSurtind Imp. & Exp.,
                         S.A. De C. V.



        Dear Mr. Prine:


                My office represents Appellant Rotenco, S.A. De C.V. in the above entitled and numbered
        cause. I ask that you please prepare a CD containing a copy of the appellate record in this cause and
        send it to me via first-class mail in the enclosed self-addressed, pre-paid CD mailer.

                Please do not hesitate to contact me if 1can be of any further assistance.


                                                                           Sincerely,



                                                                           Shannon K. Dunn




        encl.




t Board Certified- CivilAppellateLaw,Texas Board of Legal Specialization